Citation Nr: 0428555	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran had active service from July 1969 to August 1973 
and from October 1973 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

In June 2004, the veteran gave testimony at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
blood pressure readings predominantly below 100 and systolic 
pressure readings predominantly below 160.  

2.  The veteran requires continuous medication to control his 
hypertension, and the record shows the hypertension is stable 
on medication.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the December 2002 letter, provided to the veteran, the 
veteran was on notice that the evidence needed to 
substantiate his claim.  He was informed that to be entitled 
to an increased rating, evidence of an increase in the 
severity of his service-connected hypertension was necessary.  

In the October 2003 statement of the case, the RO provided 
the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

Entitlement to an increased
rating for hypertension

Service connection was established for hypertension by a May 
1992 rating decision, evaluated 10 percent disabling 
effective October 1, 1991.  

In November 2002, the veteran requested an increased rating 
for his hypertension.  By a March 2003 rating decision, the 
RO, in part, confirmed and continued the 10 percent 
evaluation for the veteran's hypertension.  The veteran 
submitted a timely substantive appeal with respect to this 
rating decision, contending that a higher rating was 
warranted.

During his videoconference hearing before the undersigned, 
the veteran testified that he believed he was entitled to an 
increased rating because as he ages his hypertension will 
increase in severity.  

Disability evaluations are determined by comparing the 
symptoms the veteran currently experiences with criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The disability rating criteria that has been used in this 
case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101 
(2003).  This code, for hypertensive vascular disease, 
provides for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2003), Note 1(defining hypertension).

The veteran underwent a VA hypertension examination in 
December 2002.  It was noted that he had been on mediation 
for hypertension since 1992.  His recorded blood pressure 
reading was 140/90.  The diagnosis was high blood pressure.  

In a May 2003 statement, G.B., M.D., reported that he had 
provided treatment for the veteran for various medical 
conditions since 1996 including hypertension.  Over the 
years, the veteran required several adjustments of his 
hypertensive medications for adequate control.  The veteran's 
last office visit in April 2003 revealed his blood pressure 
was controlled on medication.  

A review of the VA medical treatment records reveals the 
following additional blood pressure readings:  Dated Blood 
Pressure Readings March 2003, 157/91; May 2003, 134/88; and 
June 2003, 140/87.  

Based on the evidence of record, the Board finds a rating in 
excess of 10 percent under the criteria for this diagnostic 
code is not warranted.  The medical evidence does not 
indicate diastolic pressure predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  
Significantly, his blood pressure is currently well 
controlled on medication.  These are the precise criteria for 
a 10 percent rating.  If, as the veteran fears, his 
hypertension is worse in the future, he may of course reopen 
his claim at that time.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2003), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a higher rating.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hypertension.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service- 
connected hypertension, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  



REMAND

The veteran's service medical records indicate that he was 
treated for various colds upper respiratory infections, and 
rhinitis.  The records also show that in March 1971 the 
veteran was diagnosed with sinus headaches and in April 1978 
he was diagnosed with sinusitis.  

Private medical records dated from 1998 to 2002 show 
treatment for rhinitis and sinusitis.  

During his hearing before the undersigned, the veteran 
testified that he was treated on a number of occasions for 
sinusitis in service and continued experience sinus problems 
since his discharge from service.  In light of the above, the 
Board finds that further development is necessary to assess 
any current sinus condition and to obtain a medical opinion 
as to the nature and likely etiology of current 
symptomatology.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is Remanded to the RO for the following 
actions:

1.  The veteran should be contacted and 
asked to furnish the names and addresses 
of any private medical care providers who 
have treated the veteran for sinusitis.  
Particularly significant would be records 
for the period shortly after separation 
from service to the more recent time.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records not currently associated with the 
claims file.

2.  The veteran should be afforded an 
appropriate VA examination, in order to 
determine pertinent otolaryngeal 
findings, to include the nature, extent 
of severity, and the likely etiology of 
any current sinusitis.  The claims file 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's sinusitis process, if 
found, is related to the sinusitis 
symptoms noted in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
opportunity to respond.  

Thereafter the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



